PER CURIAM:
This claim was submitted for a decision based upon the allegations in the Notice of Claim and respondent’s Answer.
The claimant seeks payment of $36,382.53 for West Virginia photographic drivers’ license and identification cards provided to the respondent in March of 1995. The invoice for the licenses *59and cards was not processed for payment in the proper fiscal year; therefore, the claimant has not been paid. In its Answer, the respondent admits the validity and amount of the claim, and states that there were sufficient funds expired in the appropriate fiscal year with which the invoice could have been paid.
In view of the foregoing, the Court makes an award in the amount of $36,382.53.
Award of $36,382.53.